 CARLSON ROOFING CO., INC.393Carlson Roofing Co., Inc. and General Chauffeurs,Helpers and Salesdrivers Union No. 325, affili-ated with International Brotherhood of Team-sters, Chauffeurs, Warehousemen & Helpers ofAmerica. Case 33-CA-4414March 30, 1981DECISION AND ORDEROn September 22, 1980, Administrative LawJudge David S. Davidson issued the attached Deci-sion in this proceeding. Thereafter, the ChargingParty filed exceptions and a supporting brief, andthe Respondent filed a brief in answer to the ex-ceptions.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommneded Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.i The Charging Party has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy notto overrule an administrative law judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Prod-ucts Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). Wehave carefully examined the record and find no basis for reversing hisfindings.DECISIONSTATEMENT OF THE CASEDAVID S. DAVIDSON, Administrative Law Judge: Thecharge in this case was filed on August 17, 1979, byGeneral Chauffeurs, Helpers and Salesdrivers, LocalUnion No. 325, affiliated with the International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, hereinafter referred to as the Unionor the Teamsters. The complaint issued on September 21,1979, alleging that Respondent Carlson Roofing Co.,Inc., voluntarily recognized the Union as the exclusiverepresentative of certain of its truckdrivers in February1978, and has failed and refused to recognize and bargainwith the Union since June 20, 1979, thereby violatingSection 8(a)(1) and (5) of the Act. In its answer Re-spondent denied the commission of any unfair laborpractices.A hearing was held before me in Rockford, Illinois, onMarch 25, 1980. At the conclusion of the hearing theparties waived oral argument and were given leave tofile briefs, which have been received from the GeneralCounsel and Respondent.255 NLRB No. 67Upon the entire record in this case including my ob-servation of the witnesses and their demeanor, I makethe following:FINDINGS AND CONCLUSIONS1. THE BUSINESS OF RESPONDENTRespondent is a contractor engaged in commercial andindustrial roofing construction and repair. Its principaloffice is in Rockford, Illinois. Respondent annually pur-chases goods and materials valued in excess of $50,000which are transported to it directly from points outsidethe State of Illinois. I find that Respondent is an employ-er engaged in commerce within the meaning of the Actand that it will effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaningof the Act.Ill. THE ALLEGED UNFAIR LABOR PRACTICES1. IntroductionFor a number of years, Roofers Local Union 6 hasrepresented, under collective-bargaining agreements, Re-spondent's journeymen roofers, apprentices, helpers,working foremen, and all employees engaged in the ap-plication and installation of roofing materials. In additionto the work described in the agreement, the roofing em-ployees have also driven Respondent's vehicles, carryingcrews and materials to and from jobsites.For some years Respondent maintained a fleet oftrucks which included single-axle crew trucks or staketrucks, pickup trucks, maintenance trucks, and one-cranetruck, which the roofing employees drove in conjunctionwith their duties. Respondent also had an orange single-axle semitractor and a red Ford double-axle semitractorwhich were used by roofers to pull trailers from onepoint to another on jobsites and to haul materials to andfrom jobsites.Through 1977, Respondent utilized a common carrier,Hartwig Transit Company, for additional trucking serv-ices requiring semitractors and trailers. Hartwig assignedtwo tractors and drivers to haul roofing materials andgravel from suppliers to jobsites. The drivers of thesetrucks, Fred Buser and Jeff Wilmarth, were not membersof any labor organization. In late 1977, Respondentbought a red and white double-axle semitractor, and atabout the same time Respondent hired Buser and Wil-marth as part-time drivers. In their work for Respondentthey alternated in driving the newly purchased tractor.They performed no roofing work but occasionally assist-ed roofers in unloading materials from trailers. At thetime of Buser's hire, Respondent's vice president, LarryCarlson, told him that they would pay Buser at a rateequal to what he received from Hartwig and that hewould make provision for health insurance and pensionbenefits comparable to what Buser received fromCARLSON ROOFING CO., INC. 393 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDHartwig.' Buser in turn communicated Carlson's inten-tions to Wilmarth who started to drive for Respondentshortly after Buser. While working part-time, for Re-spondent, Buser and Wilmarth continued as full-timedrivers for Hartwig, hauling for Respondent.2. The February 14, 1978, meeting betweenRespondent and the UnionIn late 1977, some of Respondent's roofing employeescomplained to Schultz, the business agent of RoofersLocal Union 6, that Respondent had purchased a new se-mitractor and hired a nonunion driver. Schultz in turntransmitted the complaint to Teamsters business repre-sentative, Giardono, identifying Buser as the driver inquestion. Thereafter, Giardono called Glenn Torpoff, ex-ecutive director of Northern Illinois Building Contrac-tors Association (NIBCA) of which Respondent is amember and, at Giardono's request, Torpoff arranged fora meeting on February 14, 1978, between Giardono andLarry Carlson at Torpoff's office.At the meeting, Giardono told Carlson that he under-stood that Respondent had some new semitractors andtrailers which were being driven by nonunion driversand that other union business agents were complainingabout nonunion drivers coming onto union jobs. Giar-dono said that he wanted the drivers of the semi-tractorsto carry Teamsters cards and that as long as they wereworking full-time he would not object if roofers occa-sionally drove the trucks. Giardono also said that he wasnot concerned about the smaller trucks which were tra-ditionally driven by roofers. There was some discussionof the possibility of having those who drove the semi-tractors carry dual cards so that they would be able toperform nondriving duties, and Giardono said that therewere such arrangements with other employers. Giardonosaid that the men with the Teamsters cards should bepaid the wages, pension, and health and welfare benefitsprovided by the Teamsters agreement with NIBCA.Giardono gave Carlson one or two checkoff authoriza-tion cards for employees to sign.To this extent the testimony of Giardono and Carlsonas to the February 14 meeting is in basic agreement.However, their testimony is in conflict as to further dis-cussion of the Teamsters contract. According to Giar-dono, he initially said that he would give Carlson a copyof the contract, but then asked Torpoff to give Carlsonone. Giardono testified that he said he wanted Carlson tosign the contract and that Torpoff replied there was noneed for Carlson to sign an agreement since Respondentwas a NIBCA member. Carlson testified that Giardonospecifically stated that he did not expect Carlson to signa contract. Torpoff testified he did not remember thatthere was any discussion about whether Carlson shouldsign a contract or that he told Giardono that it wouldnot be necessary for Respondent to sign a contract. Withrespect to the latter, Torpoff testified that it would havebeen highly unusual and nearly impossible for him tohave made such a remark because NIBCA did not haveWhile it is not clear from the record, it appears that the discussion ofpension and insurance benefits was in anticipation of eventual full-timeemployment of Buser and Wilmarth by Respondent.the written consent from Carlson, required by its bylaws,to bind Carlson to the NIBCA contract with the Union.While Torpoff's overall recollection of the February 14meeting was less complete than that of Giardono andCarlson, I am persuaded that his testimony as to discus-sion of signing a contract is more accurate than that ofGiardono or Carlson. With respect to Giardono, his testi-mony makes it clear that at the time of the meeting hewas under the erroneous impression that Respondent wasbound by the NIBCA contract. In this circumstance, Ifind it more likely that he did not ask Carlson to sign thecontract because he did not believe it necessary to do sothan that Torpoff, who knew the requirements of thebylaws, erroneously assured Giardono that it was notnecessary for Carlson to sign. At the same time, with re-spect to Carlson, I find it highly likely that Giardonodisclaimed any expectation of having a signed agreement.I conclude that Torpoff did not remember discussionabout signing a contract because no such discussion oc-curred and that the recollections of Giardono and Carl-son were colored by their separate impressions of whatthe result of the meeting had been and the substantialpassage of time before the events of the meeting becamean issue.Following the February 14 meeting, Larry Carlson re-ported to Respondent's president, Ed Carlson, what hadhappened and they agreed to ask Buser to join theUnion. Carlson then asked Buser if he had any objectionsto becoming a member of Teamsters and offered to payBuser's initiation fee and 3 months' dues if Buser wouldpay his own dues thereafter. Buser agreed to do so.About a month later, Giardono called Larry Carlson tocomplain that Wilmarth was also driving and was not amember of the Teamsters. Carlson then asked Wilmarthif he would be willing to join the Teamsters, making thesame offer to pay his initiation fee and first 3 months'dues. Wilmarth also agreed to join. Although Wilmarth,and possibly Buser, signed union authorization cards atthe time Carlson asked them to join the Union, Respond-ent did not check off dues on their behalf, but both main-tained their Teamster membership through direct pay-ment of dues to the Teamsters following their first 3months of membership.sIn March 1978, Respondent began to remit pensionand health and welfare contributions for Buser to theConstruction Industry Funds showing him as a memberof the Union. In April, Respondent began to remit suchcontributions on Wilmarth's behalf. At around the sametime Buser and Wilmarth stopped working for Hartwigand became full-time employees of Respondent. As Carl-son had earlier indicated to Buser, Respondent paid themat the same hourly rate as Hartwig. That rate differedfrom the rate required by the union contract.3. The negotiation of a new area agreementThe area agreement to which the Teamsters was aparty was scheduled to expire in July 1978. On April 10,2 Buser testified that he signed some papers for the Teamsters at Re-spondent's request but did not remember what they were. Wilmarth wasasked to sign a checkoff form and did so. and it seems likely that Buseralso did.-------- --- 395CARLSON ROOFING CO., INC.1978, Giardono sent a form letter to Respondent giving60 days' notice of the Union's desire to negotiate changesin the agreement. On April 13, Carlson spoke to Torpoffand wrote NIBCA to go on record that it did not repre-sent Respondent in negotiations, but Respondent did notreply directly to Giardono's letter. On July 5, Giardonosent a form letter to Respondent announcing the wageand benefit increases of the new area agreement whichhad been reached and enclosing a Memorandum ofAgreement for Respondent's signature. Respondent didnot sign the agreement and did not reply to Giardono'sletter.4. The Peterson grievance and subsequent eventsIn 1979, Respondent purchased an additional brownand white double-axle semitractor. Until its purchase,Buser and Wilmarth had alternated driving the red andwhite semitractor but thereafter each was regularly as-signed one of the two newer semitractors to drive.In March 1979, Giardono was informed that Ralph Pe-terson, a nonunion employee of Respondent, was drivingtrucks for Respondent. Giardono filed a grievance withRespondent but received no response. He then calledTorpoff and requested a grievance meeting as providedin the grievance procedure of the area agreement. Whenno meeting was scheduled, Giardono told Torpoff thathe would present the grievance to the Joint Area Com-mittee, but that he would attempt to settle the grievancedirectly if Torpoff was able to set up a meeting with Re-spondent. On March 27, 2 days before the next sched-uled Joint Area Committee meeting, Giardono receiveda copy of a letter from Respondent's attorney stating thatRespondent had no contract with the Teamsters andtherefore would not attend the committee meeting.On April 2, the Committee decided the grievance infavor of the Union and awarded 3 days' backpay as aremedy. Shortly thereafter, Giardono told Torpoff that ifRespondent did not comply with the decision, the Unionwould strike. Torpoff asked Giardono to wait until Re-spondent received the decision and offered a meetingwith Respondent.On April 5, 1979, Giardono, Larry Carlson, Respond-ent's office manager, Jarvi, and Roofers business agent,Schultz, met. After some discussion of Peterson's work,Giardono stated he wanted Carlson to pay the amountawarded by the Joint Area Committee. Carlson respond-ed that he was not obligated to pay since Respondentnever had a collective-bargaining contract with theUnion. Giardono replied that Respondent was bound tothe agreement with the Union because it was a memberof NIBCA. Carlson denied that Respondent had enteredinto an agreement with the Union at the February 1978meeting and said that Giardono had only asked to havethe two men become Teamsters and receive benefits.Torpoff arrived at the meeting after it started and, whenquestioned by Giardono, denied that he had told Giar-dono at the February 1978 meeting that Respondent wasbound to the area agreement because of its membershipin NIBCA. Giardono threatened to strike Respondent ifthe award was not paid, and Carlson suggested they con-tinue the discussion and seek another means of resolvingthe disagreement. Carlson expressed concern that theUnion was taking over roofing companies, and Giardonotold Carlson that the Union did not want to take overRespondent's operation but only wanted to represent thefull-time semitractor drivers. Giardono offered to put hisclaim in writing. At the close of the meeting Giardonosaid that he was going on vacation and that if the awardwas not paid by his return he would strike Respondent.That evening, Carlson called Giardono at his homeand asked how they could settle the dispute. Giardonoresponded that the only settlement he would considerwould be payment of the grievance and a signed con-tract. Giardono again said that he would strike andadded that he would file charges with the NationalLabor Relations Board.Sometime after Giardono returned from his vacation,as a consequence of a conversation between Carlson andSchultz, Giardono prepared a proposed contract adden-dum providing that Respondent recognize the Union asthe exclusive representative of all "six-wheel dump, semi-dump and flat bed truck drivers employed by the Em-ployer, but excluding outside and inside sales persons,office clerical employees, guards, supervisors, and worktraditionally performed by members of Roofers LocalUnion No. 6, except as provided above." Schultz deliv-ered the addendum to Carlson who refused to sign it.On June 20, 1979, the Union's attorney made a writtendemand for bargaining for Respondent's "Drivers of allsix-wheel dump and semi-dump trucks and flat bedtrucks but excluding outside and inside sales persons,guards, office clerical employees, supervisors and otherwork traditionally performed by members of RoofersLocal Union No. 6." On July 2, Respondent's attorneyreplied that Respondent doubted the appropriateness ofthe unit requested and the Union's claim to represent amajority of those in any appropriate unit. Thereafter, theUnion filed the charge in this case.B. Concluding FindingsThe General Counsel contends that Respondent's full-time semitractor drivers constitute an appropriate unitfor collective bargaining and that on February 14, 1978,Respondent voluntarily recognized the Union and en-tered into a prehire agreement with the Union, givingrise to a continuing obligation for Respondent to bargainwith the Union after Buser and Wilmarth became mem-bers of the Union. Respondent contests both the appro-priateness of the unit and the claims that it recognizedthe Union and entered into an agreement with it.Assuming that a unit of Respondent's full-time semi-tractor drivers is appropriate, I find that the evidencedoes not establish that Respondent entered into a prehireagreement with Respondent. I have found above that atthe February 14, 1978, meeting, Giardono mentionedwages, pension, and health and welfare benefits, but didnot ask Respondent to sign the area agreement, apparent-ly in the mistaken belief that Respondent was bound byit through its membership in NIBCA. Carlson neithersaid nor did anything at the meeting to indicate that Re-spondent agreed to be bound by the area agreement.After the meeting, as Giardono had requested, Carlsonasked Buser and Wilmarth to join the Union, and Re-CARLSON ROOFING CO., INC. 395 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDspondent paid their initiation fees and 3-month dues. Re-spondent also made health and welfare and pension con-tributions for them, corresponding to those required bythe area agreement, but Respondent did not pay themcontract wages, nor did it check off dues in their behalf.Respondent never replied to the Union's request for bar-gaining for a new agreement in April 1978, only a fewmonths after the purported recognition, and it did notsign and return the new memorandum agreement sent toit by Giardono in July. Whatever affirmative indicationof Respondent's intention to become a party to theagreement with the Union may be drawn from its re-cruitment of Buser and Wilmarth to join the Union andits contributions to the Construction Industry Funds, theother factors summarized above give a contrary indica-tion. Respondent did not engage in a course of conductdesigned to lead the Union to believe that it had becomea party to the area agreement. Rather, if anything, it wasGiardono's preexisting belief as to the consequences ofNIBCA membership which led him to assume that Re-spondent was bound by the area agreement and to stopshort of asking Respondent to become a party to thatagreement. In these circumstances I find that Respondentwas not a party to or bound by the area agreement.3The General Counsel contends in the alternative thatRespondent was obligated to bargain with the Union fol-lowing its June 20, 1979, formal request to bargain be-cause Respondent had direct personal knowledge that itstwo full-time drivers executed checkoff authorizationforms and were members of the Union, relying onNation-Wide Plastics Co. Inc., 197 NLRB 996 (1972), andE. S. Merriman & Sons, etc., 219 NLRB 972 (1975). Asset forth, the evidence shows that Buser and Wilmarthbecame members of the Union when Larry Carlson ap-proached them and asked them to do so, offering at thesame time to pay their initiation fees and 3-month dues.At least one of them also signed a checkoff authoriza-tion. Apart from any other consideration, in the absence3 Cf. J D. Industrial Insulation Company, 234 NLRB 163, 167-168(1978), enfd. as modified 615 F.2d 1289 (10th Cir. 1980); Marquis ElevatorCompany, Inc., 217 NLRB 461, 465-466 (1975).of any prehire union-security agreement between theUnion and Respondent, the manner in which the check-off authorizations and memberships were obtained pre-cludes reliance upon them as evidence of the Union'smajority.4Accordingly, I conclude that Respondent was not ob-ligated to bargain with the Union at the time of theUnion's demands for bargaining in the spring of 1979 andshall recommend that the allegations of the complaint bedismissed.CONCLUSIONS OF LAW1. Carlson Roofing Co., Inc., is an employer engagedin commerce within the meaning of Section 2(2), (6), and(7) of the Act.2. General Chauffeurs, Helpers and Salesdrivers LocalUnion No. 325, affiliated with International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica is a labor organization within the meaning ofSection 2(5) of the Act.3. The General Counsel has failed to establish that Re-spondent has engaged in unfair labor practices as allegedin the complaint.Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record in this case, andpursuant to Section 10(c) of the National Labor Rela-tions Act, as amended, I hereby issue the following rec-ommended:ORDER5The complaint is dismissed in its entirety.4 Central Casket Co., 225 NLRB 362, 400-401 (1976). Sopps, Inc., 175NLRB 296 (1969).5 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.